 


114 HR 2439 IH: To amend the Public Health Service Act with respect to the Silvio O. Conte Senior Biomedical Research Service.
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2439 
IN THE HOUSE OF REPRESENTATIVES 
 
May 19, 2015 
Mr. Collins of New York introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act with respect to the Silvio O. Conte Senior Biomedical Research Service. 
 
 
1.Silvio O. Conte Senior Biomedical Research Service 
(a)Hiring and retention authoritySection 228 of the Public Health Service Act (42 U.S.C. 237) is amended— (1)in the section heading, by inserting and Biomedical Product Assessment after Research;  
(2)in subsection (a)(1), by striking Silvio O. Conte Senior Biomedical Research Service, not to exceed 500 members and inserting Silvio O. Conte Senior Biomedical Research and Biomedical Product Assessment Service (in this section referred to as the Service), the purpose of which is to recruit and retain competitive and qualified scientific and technical experts outstanding in the field of biomedical research, clinical research evaluation, and biomedical product assessment; (3)by amending subsection (a)(2) to read as follows: 
 
(2)The authority established in paragraph (1) may not be construed to require the Secretary to reduce the number of employees serving under any other employment system in order to offset the number of members serving in the Service.; (4)in subsection (b)— 
(A)in the matter preceding paragraph (1), by striking or clinical research evaluation and inserting , clinical research evaluation or biomedical product assessment after evaluation; and (B)in paragraph (1), by inserting or a master's level degree in engineering, bioinformatics, or a related or emerging field, after the comma; 
(5)in subsection (d), by striking and shall not exceed the rate payable for level I of the Executive Schedule unless approved by the President under section 5377(d)(2) of title 5, United States Code and inserting and shall not exceed the rate payable for the President; (6)by striking subsection (e); and 
(7)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively. (b)ReportNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services shall submit, and publish on the website of the Department of Health and Human Services a report on the implementation of the amendments made by subsection (a), including whether the amendments have improved the ability of the Food and Drug Administration to hire and retain qualified experts to fulfill obligations specified under user fee agreements.  
 
